We think that this case was properly disposed of at the Circuit upon the grounds stated by the judge. The defendant's testator held under the ten-years' lease introduced in evidence upon the trial, and the payment and acceptance of rent, although sometimes more than the amount named in the lease, was a recognition of its covenants and of the right to remove the building, which was done in accordance therewith. The permission to occupy implied a renewal of the lease upon the same terms, except as modified from year to year. The *Page 207 
title of the defendant's testator was also clear by means of transfers from the owners of the ten-years' lease, and no act was done which interfered with or affected his right to the premises by virtue thereof. The opinion of the General Term covers the principal question involved, and the questions raised as to the introduction of evidence, as well as the other rulings upon the trial, which have been examined, present no ground of error which authorizes a reversal of the judgment.
All concur.
Judgment affirmed.